
	

113 HR 4508 : To amend the East Bench Irrigation District Water Contract Extension Act to permit the Secretary of the Interior to extend the contract for certain water services.
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4508
		IN THE SENATE OF THE UNITED STATES
		July 23, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the East Bench Irrigation District Water Contract Extension Act to permit the Secretary of
			 the Interior to extend the contract for certain water services.
	
	
		1.East Bench Irrigation District contract extensionSection 2(1) of the East Bench Irrigation District Water Contract Extension Act (Public Law
			 112–139; 126 Stat. 390) is amended by striking 4 years and inserting 10 years.
		
	Passed the House of Representatives July 22, 2014.Karen L. Haas,Clerk
